DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 11/05/2021
Applicant Arguments						-Receipt Date 11/05/2021		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 11/05/2021. Claims 1-22 are pending. Claims 1, 7-8, 15-16, 18, and 22 are amended. Applicant's amendments to the claims have overcome the previous 112(a) rejections. 

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
Applicant submits:
“Thus, Adrian merely describes that the vector permute is performed only for those destination data elements where the MSB in the corresponding control byte matches with the LSB of the immediate value. However, Adrian nowhere teaches or suggests that the control bytes are generated based on the opcode and a length of permutation results. 
In fact, Adrian merely describes that the vector permute instructions define the opcode and the operands on which the operation is to be performed. However, Adrian is silent on the 
	However, this argument is not persuasive. The Office Action maps the control register zmm31 and the immediate in the vector permute instruction to the claimed control signals, these are generated/interpreted based on the opcode since an instruction’s opcode indicates how to interpret its operands. Further, Adrian discloses that the opcode of the instruction includes a vector length field which indicates the vector length the instruction will use for interpreting the data in its source and destination vector registers, thus the control register data is generated/interpreted at a length based on this vector length field, which is also a length of the results vector that the permute instruction will generate for its destination vector register. 

Claim Objections
Claims 1, 8, and 16 are objected to because of the following informalities:
claims 1, 8, and 16- “said set of control signals is also based on” should be “said set of control signals is based” since the claim does not previously recite the control signals being based on something
Claim 16- “based a length” should be “based on a length”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over San Adrian et al. US 2016/0188530 (hereinafter, Adrian) in view of Knowles et al. US 7 ,933,405 (hereinafter, Knowles).
Regarding claim 1, Adrian teaches:	
1. A method of executing instructions in a processor, said method comprising: 
fetching an instruction ([0165]: the method fetches a vector permute instruction) comprising an opcode and a set of source operands comprising one or more source operands ([0157]: the vector permute instruction comprises an opcode VPERMBI and a set of source operands), wherein said set of source operands comprises a plurality of data units ([0157]: the set of source operands includes source data elements/units); 
decoding said opcode to generate a decoded opcode and a set of control signals ([0148]: a decoder decodes the vector permute instruction to generate a decoded opcode/uops and a set of control signals, i.e. the data in the control register and immediate included in the permute instruction, see also [0157]), wherein said set of control signals is also based on a length of results of permuting selected data units of said set of source operands ([0097]: the vector lengths for the data in the vector registers, including the data in the control register used by the vector permute instruction, are based on vector length field 159B, i.e. a length, which is also a length of the results vector zmm0 of the vector permute instruction); 
sending said decoded opcode, said set of control signals, and said plurality of data units to an execution circuit ([0148]: the uops, control register and immediate, and data elements are sent to the execution logic, see also Fig. 13); 
said decoded opcode in combination with said set of control signals controlling said execution circuit to: 
use said set of control signals to select said selected data units from said set of source operands ([0153]-[0154]: the data in the control register and immediate of the decoded instruction are used to select data elements from the source register);
permute said selected data units to produce permutation results ([0153]-[0154]: the data elements selected by the match between the control register and immediate are permuted into a destination register); and 
output said permutation results to an output register ([0153]-[0154]: the output of the permute instruction is stored in the destination register 1315)
	Although Adrian teaches outputting the permutation results to an output register ([0153]), Adrian does not teach outputting its permutation results to a plurality of output registers. That is, Adrian does not explicitly teach:
output permutation results to output registers 
	However, Knowles teaches:
output permutation results to output registers (col 6 lines 14-23 and col 9 lines 33-45: during a shuffle, which is a type of permutation, data elements of two input registers are shuffled and the output is contained in two registers).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the permute instructions of Adrian to support different classes of permute operations, including a shuffle as taught by Knowles, such that the permute instruction of Adrian would shuffle its input data elements and output them to output registers. One of ordinary skill in the art would have been motivated to make this modification to enable broader application of the permute instruction (Knowles col 6 lines 14-23). 

	Regarding claim 2, Adrian in view of Knowles teaches:
2. The method of Claim 1, wherein said permutation results comprise a first permutation result and a second permutation result (Adrian [0154] and Fig. 13: B3 and B4 in destination 1315 are first and second permutation results), and wherein said set of control signals comprises: 
a first signal operable to control said execution circuit to select a first set of data units from said plurality of data units for said first permutation result (Adrian [0154]: the index value selecting permute byte B3 is a first signal that controls the permute logic to select B3 from the plurality of data elements); and 
a second signal operable to control said execution circuit to select a second set of data units from said plurality of data units for said second permutation result (Adrian [0154] and Fig. 13: the index value selective permute byte B4 is a second signal that controls the permute logic to select B4 from the plurality of data elements).

	Regarding claim 3, Adrian in view of Knowles teaches:
3. The method of Claim 2, wherein said set of control signals further comprises a third signal indicating correspondences between each selected data unit comprised in a permutation result and a source operand in said set of source operands (Adrian [0153]-[0154: the least significant bits of the immediate is a third signal that indicates the correspondence between each selected data unit in the permutation result in destination 1315 and the source 1305).

	Regarding claim 4, Adrian in view of Knowles teaches: 
4. The method of Claim 1, wherein each data unit of said plurality of data units is a data byte (Adrian [0147]: the vector instruction permutes vector bytes)
	Adrian in view of Knowles, as currently mapped, does not teach:
wherein said set of source operands comprises two source operands, wherein each source operand comprises at least two data units, and wherein each of said permutation results comprises selected data bytes from both of said two source operands.
	However, Knowles further teaches:
wherein said set of source operands comprises two source operands (Knowles col 9 lines 33-45: the two vector registers storing data elements to be shuffled are two source operands, see also Fig. 5B), wherein each source operand comprises at least two data units (Knowles col 9 lines 33-45: each source vector register includes four data units), and wherein each of said permutation results comprises selected data bytes from both of said two source operands (Knowles col 9 lines 33-45: the permutation results from the shuffle includes selected data bytes from both of the source operands).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adrian to include to compute the permutation result from two source operands as taught by Knowles. One of ordinary skill in the art would have been motivated to make this modification to support shuffling input registers to enable broader application of the permute instruction (Knowles col 6 lines 14-23).

	Regarding claim 5, Adrian in view of Knowles teaches: 
5. The method of Claim 1, wherein said set of source operands comprises a single source operand (Adrian [0153]: the source operands include source register 1305) 
	Although Adrian further teaches that the source register may comprise 512 bit vector registers 
the single source operand divided into a set of upper bytes and a set of lower bytes, and wherein each of said permutation results comprises selected data bytes from said set of upper bytes and said set of lower bytes 
	However, Knowles teaches:
an input divided into a set of upper bytes and a set of lower bytes, and wherein each of said permutation results comprises selected data bytes from said set of upper bytes and said set of lower bytes (col 9 lines 33-45: the input in Fig. 5B is divided into upper byte 7-4 and lower bytes 3-0 stored in two 64-bit registers and the permutation results includes bytes selected from the upper and lower bytes)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adrian to divide its 512-bit vector into an upper and lower half to support a permute shuffle as taught by Knowles. One of ordinary skill in the art would have been motivated to make this modification to enable broader application of the permute instruction by supporting select and shuffle permutation (Knowles col 6 lines 14-23) while also efficiently using register space. 

	Regarding claim 6, Adrian in view of Knowles teaches: 
6. The method of Claim 1, wherein said instruction is one of a load instruction, a store instruction, a floating point instruction, a single-instruction-multiple-data (SIMD) vector instruction, and an SIMD permute instruction (Adrian [0165]: the instruction is a vector/SIMD permute instruction).

	Regarding claim 7, Adrian in view of Knowles teaches:
7. The method of Claim 1, wherein said set of control signals are further based on at least one of: a size of vector elements and a length of each of said set of source operands (Adrian [0097]: the vector lengths for the data in the vector registers, including the data in the control register used by the vector permute instruction, are based on vector length field 159B, i.e. a length, which is also a length of the source operand vector zmm1 of the vector permute instruction).

	Regarding claim 8, Adrian teaches:
8. A processor configured to execute instructions and fetch an instruction comprising an opcode ([0026] and [0165]: a vector permute instruction is fetched, the instruction format includes an opcode), said processor comprising: 
one or more first registers configured to store a set of source operands of said instruction, wherein said set of source operands comprises one or more source operands and comprises a plurality of data units ([0156] and [0165]: a vector permute instruction is fetched, the instruction format includes an opcode and source vector registers, i.e. first registers to store one or more source operands, the source vector registers stores/comprises data elements/units); 
a second register ([0153]: multiple permuted data elements are output to destination register 1305); 
a decoder configured to decode said opcode to generate a decoded opcode and a set of control signals ([0148]: a decoder decodes the vector permute instruction to generate a decoded opcode/uops and a set of control signals, i.e. the data in the control register and immediate included in the permute instruction, see also [0157]), wherein said set of control signals is also based on a length in bits of results of permuting selected data units of said set of source operands ([0097]: the vector lengths for the data in the vector registers, including the data in the control register used by the vector permute instruction, are based on vector length field 159B, i.e. a length in bits, which is also a length of the results vector zmm0 of the vector permute instruction); and 
an execution circuit configured to, in response to said decoded opcode and under control of said set of control signals: 
use said set of control signals to select said selected data units from said set of source operands ([0153]-[0154]: the data in the control register and immediate of the decoded instruction are used to select data elements from the source register);
permute said selected data units to generate permutation results ([0153]-[0154]: the data elements selected by the match between the control register and immediate are permuted into a destination register); and 
output said permutation results to said second register ([0153]-[0154]: the output of the permute instruction is stored in the destination register 1315).
Although Adrian teaches outputting the permutation results to an output register ([0153]), Adrian does not teach outputting its permutation results to a plurality of output registers. That is, Adrian does not explicitly teach:
output permutation results to second registers
	However, Knowles teaches:
output permutation results to second registers (col 6 lines 14-23 and col 9 lines 33-45: during a shuffle, which is a type of permutation, data elements of two input registers are shuffled and the output is contained in two registers).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of 

	Regarding claim 9, Adrian in view of Knowles teaches: 
9. The processor of Claim 8, wherein said permutation results comprise a first permutation result and a second permutation result (Adrian [0154] and Fig. 13: B3 and B4 in destination 1315 are first and second permutation results), and wherein said set of control signals comprises: 
a first signal operable to control said execution circuit to select a first set of data units from said plurality of data units for said first permutation result (Adrian [0154]: the index value selecting permute byte B3 is a first signal that controls the permute logic to select B3 from the plurality of data elements); and 
a second signal operable to control said execution circuit to select a second set of data units from said plurality of data units for said second permutation result (Adrian [0154] and Fig. 13: the index value selective permute byte B4 is a second signal that controls the permute logic to select B4 from the plurality of data elements).

	Regarding claim 10, Adrian in view of Knowles teaches:
10. The processor of Claim 9, wherein said set of control signals comprises a third signal indicating correspondences between each selected data unit comprised in a permutation result and a source operand in said set of source operands (Adrian [0153]-[0154: the least significant bits of the immediate is a third signal that indicates the correspondence between each selected data unit in the permutation result in destination 1315 and the source 1305).

	Regarding claim 11, Adrian in view of Knowles teaches:
11. The processor of Claim 8, wherein each data unit of said plurality of data units is a data byte (Adrian [0147]: the vector instruction permutes vector bytes)
	Adrian in view of Knowles, as currently mapped, does not teach:
wherein said set of source operands comprises two source operands, wherein each source operand comprises at least two data units, and wherein each of said permutation results comprises selected data bytes from both of said two source operands.
	However, Knowles further teaches:
wherein said set of source operands comprises two source operands (Knowles col 9 lines 33-45: the two vector registers storing data elements to be shuffled are two source operands, see also Fig. 5B), wherein each source operand comprises at least two data units (Knowles col 9 lines 33-45: each source vector register includes four data units), and wherein each of said permutation results comprises selected data bytes from both of said two source operands (Knowles col 9 lines 33-45: the permutation results from the shuffle includes selected data bytes from both of the source operands).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adrian to include to compute the permutation result from two source operands as taught by Knowles. One of ordinary skill in the art would have been motivated to make this modification to support shuffling input registers to enable broader application of the permute instruction (Knowles col 6 lines 14-23).


	Regarding claim 12, Adrian in view of Knowles teaches:
12. The processor of Claim 8, wherein said set of source operands comprises a single source operand (Adrian [0153]: the source operands include source register 1305) 
	Although Adrian further teaches that the source register may comprise 512 bit vector registers capable of supporting data elements of 64 bits (Adrian [0155]), Adrian does not teach:
the single source operand divided into a set of upper bytes and a set of lower bytes, and wherein each of said permutation results comprises selected data bytes from said set of upper bytes and said set of lower bytes 
	However, Knowles teaches:
an input divided into a set of upper bytes and a set of lower bytes, and wherein each of said permutation results comprises selected data bytes from said set of upper bytes and said set of lower bytes (col 9 lines 33-45: the input in Fig. 5B is divided into upper byte 7-4 and lower bytes 3-0 stored in two 64-bit registers and the permutation results includes bytes selected from the upper and lower bytes)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adrian to divide its 512-bit vector into an upper and lower half to support a permute shuffle as taught by Knowles. One of ordinary skill in the art would have been motivated to make this modification to enable broader application of the permute instruction by supporting select and shuffle permutation (Knowles col 6 lines 14-23) while also efficiently using register space. 

	Regarding claim 13, Adrian in view of Knowles teaches:
13. The processor of Claim 8, wherein said instruction is one of a load instruction, a store instruction, a floating point instruction, a single-instruction-multiple-data (SIMD) vector instruction, and an SIMD permute instruction (Adrian [0165]: the instruction is a vector/SIMD permute instruction).

	Regarding claim 14, Adrian in view of Knowles teaches: 
14. The processor of Claim 8, 
	Adrian in view of Knowles, as currently mapped, does not teach:
wherein said execution circuit comprises: a plurality of multiplexers; and a permutation switching fabric (Knowles col 11 lines 38-57: column multiplexer stage includes a plurality of multiplexers and operand crossbar switch stage is a permutation switching fabric).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adrian to include the multiplexers and crossbar switch taught by Knowles. One of ordinary skill in the art would have been motivated to make this modification because multiplexers and crossbars are known techniques on the known device of a computer processor for selecting data and would yield the predictable result of efficiently enabling the selection of data. 

	Regarding claim 15, Adrian in view of Knowles teaches: 
15. The processor of Claim 8, wherein said set of control signals are further based on at least one of: a size of vector elements and a length of each of said set of source operands (Adrian [0097]: the vector lengths for the data in the vector registers, including the data in the control register used by the vector permute instruction, are based on vector length field 159B, i.e. a length, which is also a length of the source operand vector zmm1 of the vector permute instruction).

	Regarding claim 16, Adrian teaches:
16. A system comprising: 
a memory (Fig. 4B memory unit 470); and
a processor coupled to said memory (Fig. 4B processor 490 is coupled to memory unit 470) and configured to fetch an instruction comprising an opcode from said memory ([0026] and [0165]: ]: a vector permute instruction is fetched, the instruction format includes an opcode), said processor comprising: 
one or more first registers configured to store a set of source operands of said instruction, wherein said set of source operands comprises one or more source operands, said one or more source operands comprising a plurality of data units ([0156] and [0165]: a vector permute instruction is fetched, the instruction format includes an opcode and source vector registers, i.e. first registers to store one or more source operands, the source vector registers stores/comprises data elements/units), wherein said set of control signals is also based a length in bits of results of permuting selected data units of said set of source operands ([0097]: the vector lengths for the data in the vector registers, including the data in the control register used by the vector permute instruction, are based on vector length field 159B, i.e. a length in bits, which is also a length of the results vector zmm0 of the vector permute instruction);
a second register ([0153]: multiple permuted data elements are output to destination register 1315);
a decoder configured to decode said opcode to generate a decoded opcode and a set of control signals ([0148]: a decoder decodes the vector permute instruction to generate a decoded opcode/uops and a set of control signals, i.e. the control register and immediate included in the permute instruction, see also [0157]); and 
an execution circuit comprising a pair merge unit (Fig. 13, 1300) and configured to, in response to said decoded opcode and under control of said set of control signals: 
use said set of control signals to select said selected data units from said set of source operands ([0153]-[0154]: the control register data and immediate of the decoded instruction are used to select data elements from the source register);
permute said selected data units to generate permutation results ([0153]-[0154]: the data elements selected by the match between the control register and immediate are permuted into a destination register); and
output said permutation results to said second register ([0153]-[0154]: the output of the permute instruction is stored in the destination register 1315), wherein each of said permutation results comprises a combination of said selected data units from said plurality of data units of said set of source operands ([0153]-[0154]: the permutation results include selected data elements from the source register).
	Although Adrian teaches outputting the permutation results to an output register ([0153]), Adrian does not teach outputting its permutation results to a plurality of output registers. That is, Adrian does not explicitly teach: 
output permutation results to second registers

output permutation results to second registers (col 6 lines 14-23 and col 9 lines 33-45: during a shuffle, which is a type of permutation, data elements of two input registers are shuffled and the output is contained in two registers).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the permute instructions of Adrian to support different classes of permute operations, including a shuffles as taught by Knowles, such that the permute instruction of Adrian would shuffle its input data elements and output them to output registers. One of ordinary skill in the art would have been motivated to make this modification to enable broader application of the permute instruction (Knowles col 6 lines 14-23). 

	Regarding claim 17, Adrian in view of Knowles teaches:
17. The system of Claim 16, wherein said permutation results comprise a first permutation result and a second permutation result (Adrian [0154] and Fig. 13: B3 and B4 in destination 1315 are first and second permutation results), and wherein said set of control signals comprises: 
a first signal operable to control said execution circuit to select a first set of data units from said plurality of data units for said first permutation result (Adrian [0154]: the index value selecting permute byte B3 is a first signal that controls the permute logic to select B3 from the plurality of data elements); and 
a second signal operable to control said execution circuit to select a second set of data units from said plurality of data units for said second permutation result (Adrian [0154] and Fig. 13: the index value selective permute byte B4 is a second signal that controls the permute logic to select B4 from the plurality of data elements).

Regarding claim 18, Adrian in view of Knowles teaches:
18. The system of Claim 17, wherein said set of control signals are further based on at least one of a size of vector elements and a length of each of said set of source operands (Adrian [0097]: the vector lengths for the vector registers, including the control register used by the vector permute instruction, are based on vector length field 159B, i.e. a length, which is also a length of the source operand vector zmm1 of the vector permute instruction), and wherein said set of control signals comprises a third signal indicating correspondences between each selected data unit comprised in a permutation result and a source operand in said set of source operands ((Adrian [0153]-[0154: the least significant bits of the immediate is a third signal that indicates the correspondence between each selected data unit in the permutation result in destination 1315 and the source 1305).

	Regarding claim 19, Adrian in view of Knowles teaches:
19. The system of Claim 16, wherein each data unit of said plurality of data units is a data byte (Adrian [0147]: the vector instruction permutes vector bytes)
	Adrian in view of Knowles, as currently mapped, does not teach:
wherein said set of source operands comprises two source operands, wherein each source operand comprises at least two data units, and wherein each of said permutation results comprises selected data bytes from both of said two source operands.
	However, Knowles further teaches:
wherein said set of source operands comprises two source operands (Knowles col 9 lines 33-45: the two vector registers storing data elements to be shuffled are two source operands, see also Fig. 5B), wherein each source operand comprises at least two data units (Knowles col 9 lines 33-45: each source vector register includes four data units), and wherein each of said permutation results comprises selected data bytes from both of said two source operands (Knowles col 9 lines 33-45: the permutation results from the shuffle includes selected data bytes from both of the source operands).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adrian to include to compute the permutation result from two source operands as taught by Knowles. One of ordinary skill in the art would have been motivated to make this modification to support shuffling input registers to enable broader application of the permute instruction (Knowles col 6 lines 14-23).

	Regarding claim 20, Adrian in view of Knowles teaches:
20. The system of Claim 16, wherein said set of source operands comprises a single source operand (Adrian [0153]: the source operands include source register 1305) 
	Although Adrian further teaches that the source register may comprise 512 bit vector registers capable of supporting data elements of 64 bits (Adrian [0155]), Adrian does not teach:
the single source operand divided into a set of upper bytes and a set of lower bytes, and wherein each of said permutation results comprises selected data bytes from said set of upper bytes and said set of lower bytes 
	However, Knowles teaches:
an input divided into a set of upper bytes and a set of lower bytes, and wherein each of said permutation results comprises selected data bytes from said set of upper bytes and said set of lower bytes (col 9 lines 33-45: the input in Fig. 5B is divided into upper byte 7-4 and lower bytes 3-0 stored in two 64-bit registers and the permutation results includes bytes selected from the upper and lower bytes)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adrian to divide its 512-bit vector into an upper and lower half to support a permute shuffle as taught by Knowles. One of ordinary skill in the art would have been motivated to make this modification to enable broader application of the permute instruction by supporting select and shuffle permutation (Knowles col 6 lines 14-23) while also efficiently using register space. 

Regarding claim 21, Adrian in view of Knowles teaches: 
21. The system of Claim 16, 
	Adrian in view of Knowles, as currently mapped, does not teach:
wherein said execution circuit comprises: a plurality of multiplexers; and a permutation switching fabric (Knowles col 11 lines 38-57: column multiplexer stage includes a plurality of multiplexers and operand crossbar switch stage is a permutation switching fabric).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adrian to include the multiplexers and crossbar switch taught by Knowles. One of ordinary skill in the art would have been motivated to make this modification because multiplexers and crossbars are known techniques on the known device of a computer processor for selecting data and would yield the predictable result of efficiently enabling the selection of data. 

	Regarding claim 22, Adrian in view of Knowles teaches:
22. The system of Claim 16, wherein said set of control signals are further based on at least one of: a size of vector elements and a length of each of said set of source operands (Adrian [0097]: the vector lengths for the data in the vector registers, including the data in the control register used by the vector permute instruction, are based on vector length field 159B, i.e. a length, which is also a length of the source operand vector zmm1 of the vector permute instruction).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182